FARMER, Judge.
We reverse the taxation of costs of prosecution for lack of documentation by the state and the failure to consider the financial resources of the defendant. See Gant v. State, 640 So.2d 1180 (Fla. 4th DCA 1994); Pickrel v. State, 609 So.2d 65 (Fla. 4th DCA 1992); and Richter v. State, 597 So.2d 413 (Fla. 4th DCA 1992).
Upon the state’s concession, we also strike from the order of probation the condition that defendant submit to random breathalyzer or blood tests. See Allen v. State, 640 So.2d 1198 (Fla. 4th DCA 1994).
REVERSED.
GUNTHER, C.J., and POLEN, J., concur.